
	
		I
		111th CONGRESS
		2d Session
		H. R. 4834
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2010
			Mr. Schauer
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend section 493C of the Higher Education Act of 1965
		  to limit student loan payments to 10 percent of discretionary income, and for
		  other purposes.
	
	
		1.Short titleThe Act may be cited as the
			 Student Debt Reduction Act.
		2.Income-based
			 repaymentSection 493C of the
			 Higher Education Act of 1965 (20 U.S.C. 1098e) is amended—
			(1)in the matter
			 preceding clause (i) of subsection (a)(3)(B), by striking 15
			 percent and inserting 10 percent; and
			(2)in the matter
			 preceding clause (i) of subsection (b)(7)(B), by striking 25
			 years and inserting 20 years.
			
